Title: To George Washington from Brigadier General John Glover, 29 March 1778
From: Glover, John
To: Washington, George



Dear Sir.
Marblehead [Mass.] 29th March 1778

Your Excellency’s Letter of the 18th of last Month, I recd this day (cannot account for it’s detention) in which am happy to find my Conduct in this departmt hitherto, has met your Excellency’s Approbation; wish it may be such in future.
I was with Genl Burgoyne the Week past, to settle his Accounts but could not Effect it, Congress having Resolved he shall pay in solid Coin, or in the several Species of Provisions. The former he Objects to, unless I will take Dollars at the Rate of four for one; & could he Comply with the latter, it would be attended with great difficulties—as far the greatest part of his supplies was Collected from the Inhabitants of the

Towns through which they Marched, there being but few Public stores the Route they came. However, as he has Liberty, (& is very Anxious) to go to England, I am in hopes to settle with him soon, (General Heath having determin’d he shall not depart till his Accots are all Adjusted & paid). I am to see him next Week, when I hope to finish the Matter.
I flatter’d myself the Reasons assigned in my Letter of 27th January, for Asking a Dismission from the service, would have met your Excellency’s Concurrence. It being my ill state of Health, “which still remains”—& have but little hopes of ever being a Well Man again; having a Nervous disorder, & my whole Frame much Debilitated.
The Physician, whose Care I’ve been under Advises to a Course of the Bark, & to use the Cold Bath, which I have began upon—“Wish it may help me”—should it not, & I remain in the same state, I cannot be of any Use in the Army; but on the Contrary be a Clogg to it, by filling the place of a better Man.
But as it’s your Excellency’s earnest Wish that I may Continue, For your sake Sir, to whom I Acknowledge myself under great Obligations for the many Civilities shewn me, I will Endeavour to give you my Aid, by joining the Army as soon as it shall please God to restore my health again; but at present am not able to pursue such a Journey, much less to endure the Fatigues of a Campaign.
The spirit of Resigning is become very General in this Department, am sorry to hear it is so with you, as I’m sensible the Loss of good Officers must be felt at so Critical a time. I’ve Endeavour’d by every Argument in my Power to perswade all such (whom I have been Conversant with) to Continue. At the same time, if we Consider them as Individuals Abstracted from the Common Cause, I dont see what Else could be expected. I hope Measures will be taken to put a stop to so great an Evil.
Could Officers be put on the same footing they were in 1775. I flatter myself they would be easy, & Continue in service, at least those who make the Inadequate pay their Objections.
I am fully perswaded your Excellency has the good of both Officers & soldiers very near your Heart, as well as the Common Cause of our Country; & am satisfied will do every thing in your Power, for the good of the Whole. pray God preserve you long, for the good of your Country, & the Joy & Satisfaction of your Friends; among whom I take the Liberty to Subscribe myself, with great Sincerity, Dear sir, Your Excellency’s most Obedt hum’e sert

John Glover

